Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
the “first accepting unit configured to accept, from an owner, setting of conditions,” the “second accepting unit configured to accept, from each of a plurality of users, setting of preferred conditions for using a vehicle,” and the “selecting unit configured to combine two or more of the preferred conditions for using a vehicle… [and] select each user having set the preferred conditions that match the conditions for renting the vehicle as users permitted to use the vehicle” in claim 1; 
the “selecting unit [is] configured to preferentially select a user” in claim 2; and
the “selecting unit is configured to select the users” in claims 3 and 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a selecting unit configured to combine two or more of the preferred conditions for using a vehicle” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The originally filed 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Examiner is willing to conduct an interview to review proposed claim amendments prior to further filings. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the storage medium is not limited to a non-transitory medium. The claim language does not recite that the medium is non-transitory, and Applicant’s originally filed specification discloses that “The storage medium storing this program therein may be a non-transitory storage medium” (emphasis added). Applicant’s originally filed specification, paragraph [0025]. Because the non-transitory language is exemplary and not a definition, the broadest reasonable interpretation of the storage medium is that it includes transitory storage media, which constitutes a transitory form of signal transmission. A transitory signal does not possess concrete structure that would In re Nuijten, 500 F.3d 1346, 1356-1357, 84 USPQ2d 1495, 1501-03 (Fed. Cir. 2007). Therefore, claim 5 does not recite statutory subject matter. 
Claims 1-5 are separately rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: claims 1-4 recite a device, which is a statutory category. As above, claim 5 recites non-statutory subject matter. 
Step 2A, prong 1: The independent claims recite accepting, from an owner, setting of conditions for renting his or her vehicle, the setting of the conditions for renting the vehicle including designation of unavailable times that are times when the owner uses the vehicle and designation of a return location of the vehicle when the vehicle is rented during a time other than the unavailable times,  accepting, from each of a plurality of users, setting of preferred conditions for using a vehicle, the setting of the preferred conditions for using a vehicle including designation of either round-trip car sharing or one-way car sharing, designation of a pickup location, and designation of a drop-off location,  and combining two or more of the preferred conditions for using a vehicle, which include at least a preferred condition that the user wants to use the one-way car sharing, comparing the combined two or more preferred conditions for using a vehicle with the conditions for renting the vehicle, and if the combined two or more preferred conditions for using a vehicle 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements. In claim 1, the additional elements are the processing device, the first accepting unit, the second accepting unit, and the selecting unit. Applicant’s originally filed disclosure sets forth that the accepting units “can be implemented by executing a program stored in a memory by a CPU of the information processing device 100.” Therefore, these are generically recited computing elements. The additional elements in claim 5 are the storage medium, the control program, and a computer. These are generically recited computing elements. Generically recited computing elements recited to apply the abstract idea using the computer as a tool are insufficient to amount to a practical application of the abstract idea. Accordingly, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B, prong 2: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an 
Step 2A, prong 1: The dependent claims further limit the abstract idea with additional details for managing the interpersonal relationship or rules to be followed. Claim 2 recites that a condition of renting the vehicle includes an indication that the vehicle has autonomous driving function and selecting a one-way user in response. Claims 3 and 4 recites selecting users so that the number of one-way users is equal to or larger than the round-trip users. These claims recite additional rules for managing the interpersonal relationship between a car owner and a car borrower, and therefore also fall within the “certain methods of organizing human behavior” grouping of abstract ideas. 
Step 2A, prong 2: The dependent claims do not include additional elements other than those recited in the independent claims. Like the independent claims, the combination of these additional elements is no more than mere instructions to apply the exception using generic computer elements and functionality. Accordingly, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea. 
Step 2B: The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) 
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2015/0371153 to Lohmeier et. al. (“Lohmeier”) in view of U.S. Patent Publication No. 2016/0356615 to Arata et. al. (“Arata”).
Claim 1
Lohmeier discloses the following elements:
An information processing device, comprising: ([0054]-[0056] communications center includes equipment for processing; shared vehicle server of the communications center includes processing function for performing the matching)
a first accepting unit configured to accept, from an owner, setting of conditions for renting his or her vehicle, the setting of the conditions for renting the vehicle including designation of unavailable times that are times when the owner uses the vehicle and ([0023] users indicate real time availability of a vehicle and its location; users include both vehicle owners and borrowers; [0026] system keeps track of real-time availability information; allows users to borrow the vehicle when there is a period of inactivity; [0125] owner may designate that the vehicle is available for using during business hours on a particular day; [0130] system allows nested 
designation of a return location of the vehicle when the vehicle is rented during a time other than the unavailable times: ([0026] vehicle records include pick-up and drop-off locations)
a second accepting unit configured to accept, from each of a plurality of users, setting of preferred conditions for using a vehicle, the setting of the preferred conditions for using a vehicle including designation of either round-trip car sharing or one-way car sharing, designation of a pickup location, and designation of a drop-off location; ([0032] one-way users can be chained together for return to a drop-off location; [0084] vehicle request includes a requested pickup and drop off location)
and a selecting unit configured to combine two or more of the preferred conditions for using a vehicle, which include at least a preferred condition that the user wants to use the one-way car sharing, compare the combined two or more preferred conditions for using a vehicle with the conditions for renting the vehicle, and ([0032] one-way users can be chained together for return to a drop-off location; [0084] vehicle request includes a requested pickup and drop off location; [0031] system attempts to match received availability information with unfulfilled borrower requests; [0084] system uses vehicle request information including time of use, pick up location, drop off location to  
if the combined two or more preferred conditions for using a vehicle match the conditions for renting the vehicle, select each user having set the preferred conditions that match the conditions for renting the vehicle as users permitted to use the vehicle. ([0031] system attempts to match received availability information with unfulfilled borrower requests; [0084] system uses vehicle request information including time of use, pick up location, drop off location to identify and match a driver with available vehicles; [0032] one-way users can be chained together for return to a drop-off location – this is a disclosure of identifying “each” user having conditions that match as users permitted to use the vehicle)
Lohmeier discloses that one-way users can be chained together, and that a user can enter a requested pick up and drop off location. This is highly suggestive of an express identification of a one-way preference type. To the extent that Lohmeier does not explicitly disclose allowing a user to indicate a one-way preference, and in the interest of compact prosecution, Arata discloses that both the driver and the passenger may designate that a trip is either a round trip or one-way trip [0041]-[0042]. It would have been obvious to one of ordinary skill in the art to include in the vehicle sharing system of Lohmeier the one-way or round-trip designation of Arata since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Lohmeier discloses the following elements:
A storage medium that stores a control program for a car sharing service, wherein the control program causes a computer to perform the steps of ([0058] the processes are implemented via execution of stored instructions by a computer-readable medium installed at the call center)
accepting, from an owner, setting of conditions for renting his or her vehicle, the setting of the conditions for renting the vehicle including designation of unavailable times that are times when the owner uses the vehicle and ([0023] users indicate real time availability of a vehicle and its location; users include both vehicle owners and borrowers; [0026] system keeps track of real-time availability information; allows users to borrow the vehicle when there is a period of inactivity; [0125] owner may designate that the vehicle is available for using during business hours on a particular day; [0130] system allows nested borrowers to use the vehicle when neither the owner nor the first borrower are using it)
designation of a return location of the vehicle when the vehicle is rented during a time other than the unavailable times, ([0026] vehicle records include pick-up and drop-off locations)
accepting, from each of a plurality of users, setting of preferred conditions for using a vehicle, the setting of the preferred conditions for using a vehicle including designation of either round-trip car sharing or one-way car sharing, designation of a pickup location, and designation of a drop-off location, ([0032] one-way users can be chained 
and combining two or more of the preferred conditions for using a vehicle, which include at least a preferred condition that the user wants to use the one-way car sharing, comparing the combined two or more preferred conditions for using a vehicle with the conditions for renting the vehicle, and ([0032] one-way users can be chained together for return to a drop-off location; [0084] vehicle request includes a requested pickup and drop off location; [0031] system attempts to match received availability information with unfulfilled borrower requests; [0084] system uses vehicle request information including time of use, pick up location, drop off location to identify and match a driver with available vehicles; see also paragraph [0095] and figs. 4A-4E, specifically 4D)
if the combined two or more preferred conditions for using a vehicle match the conditions for renting the vehicle, selecting each user having set the preferred conditions that match the conditions for renting the vehicle as users permitted to use the vehicle. ([0031] system attempts to match received availability information with unfulfilled borrower requests; [0084] system uses vehicle request information including time of use, pick up location, drop off location to identify and match a driver with available vehicles; [0032] one-way users can be chained together for return to a drop-off location – this is a disclosure of identifying “each” user having conditions that match as users permitted to use the vehicle)
.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2015/0371153 to Lohmeier et. al. (“Lohmeier”) in view of U.S. Patent Publication No. 2016/0356615 to Arata et. al. (“Arata”) and further in view of U.S. Patent Publication No. 2019/0196503 to Abari et. al. (“Abari”).
Claim 2
Lohmeier in view of Arata discloses the elements of claim 1, above. Lohmeier also discloses that the system can accommodate one-way requests as in [0032], and that the drop off location is designated in the request as in [0084]. Neither Lohmeier nor Arata disclose assigning an autonomous vehicle based on the one-way designation. However, Abari discloses:
wherein the conditions for renting the vehicle include autonomous driving information on whether the vehicle has an autonomous driving function or not, ([0009] the fleet is an autonomous vehicle fleet for servicing ride requestors – therefore, every vehicle is indicated as having an autonomous driving function)
and in the case where the conditions for renting the vehicle which have been accepted by the first accepting unit include the autonomous driving information that the vehicle has the autonomous driving function, the selecting unit is configured to preferentially select a user who wants to use the one-way car sharing as the user permitted to rent the vehicle. ([0039] a suitable match for the autonomous vehicle may be based on a determination that 1) the autonomous vehicle is sufficiently close to the origination location and 2) the destination of the request would sufficiently decrease the distance between the current vehicle location and the vehicle’s target destination. If the current location of the vehicle is within a particular distance of the request origination, and if the destination sufficiently decreases the distance to the vehicle’s target destination, the request is necessarily a one-way request.)
Lohmeier discloses a system in which a vehicle owner can permit use of the vehicle based on conditions of the request, including one-way requests, which can be chained together to get the vehicle to a target location. Lohmeier, [0032]. Abari discloses that one-way requests may be assigned to autonomous vehicles because they are one-way requests based on a determination that the destination results in the vehicle being closer to a target location. Since each individual element and its 

Point of Novelty
U.S. Patent Publication No. 2019/0295005 to Griffin et. al. discloses a system for booking one-way vehicle rentals by putting two or more one-way users in contact to chain their one-way trips and return a vehicle to a particular location. U.S. Patent Publication No. 2011/0166898 to Zarrow discloses a dual one-way flight facilitation system, in which unoccupied repositioning flights are prioritized for filling with user requests. U.S. Patent No. 8,140,256 to dos-Santos et. al. discloses matching drivers and riders based on one-way or round trip indications in ride request systems. However, the prior art does not disclose or fairly suggest the elements of claims 3 and 4, specifically selecting users “so that the number of users who want to use the one-way car sharing is equal to or larger than the number of users who want to use the round-trip car sharing.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        
                                                                                                                                                                                                        /RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628